Citation Nr: 1738548	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran had a personal hearing with the undersigned VLJ.

In this decision the Board is reopening his service connection claim for posttraumatic stress disorder (PTSD), and granting it.  During his hearing, the Veteran withdrew his remaining claims, which are dismissed.


FINDINGS OF FACT

1.  A February 2007 decision denying service connection for PTSD is final, but new and material evidence has been received sufficient to reopen the claim.

2.  The Veteran's PTSD has been attributed to his combat experiences in Vietnam.

3.  He filed a statement indicating he wished to withdraw his claims for service connection for erectile dysfunction and for a prostate disability.






CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  The criteria for service connection are met for PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria are met for a withdrawal of his claims for service connection for erectile dysfunction and for a prostate disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A claim of entitlement to service connection for PTSD was denied in February 2007, as none of the evidence showed he had a diagnosis or that he had any stressful experiences in service.  He did not appeal that decision and it is now final.  Since then, he has submitted evidence of a diagnosis, as well as stressor statements.  These are new and material, and raise a reasonable possibility of substantiating the claim.  The claim is therefore reopened.
Service connection

Service connection is granted if it is shown a Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service.  38 C.F.R. §§ 3.303 (2016).  To establish entitlement to service connection, there must be:  (1) evidence establishing a diagnosed disability at some point since the filing of the claim; (2) evidence establishing the in-service incurrence or aggravation of a relevant disease or injury; and, (3) evidence that there is a relationship between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, there must be:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If it is shown that a Veteran engaged in combat and the claimed stressor is related to combat, then lay testimony regarding the reported stressors will be accepted as conclusive evidence of their actual occurrence, provided the testimony is credible and consistent with the circumstances, conditions, or hardships of such service.  In such cases, no further developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(2).  

He reports that he witnessed fellow soldiers shot and killed during combat operations in Vietnam.  He recalled an incident where he was able to retrieve his friend from a location and successfully move him away from danger, only for him to pass away shortly thereafter.   The record confirms that the Veteran was involved in combat operations while serving in Vietnam, and his stressor is confirmed.

The Veteran was not diagnosed with any acquired psychiatric disability while still in service.  At his separation examination, he was given a normal psychological assessment.  

He was given a VA examination in March 2010.  That examiner opined that the Veteran did not meet the criteria for PTSD.  He opined that the Veteran had a long history of drug and alcohol abuse that was not related to service.  The examiner diagnosed the Veteran had a depression disorder NOS, but did not provide an opinion as to whether it was related to service.  He also diagnosed the Veteran with antisocial personality disorder, but did not comment as to whether this diagnosis was effected by service.  

In January 2012, a private medical provider diagnosed the Veteran with PTSD.  The record indicates the Veteran was reporting anxiety and sleep troubles, and flashbacks from the war.  He reported that his mind was often wandering towards memories of his combat, which suddenly returned to him very clearly, and he was unsure of what precipitated the change in his thinking.  He reported feeling uneasy around people and paranoid.  The examiner listed a history of psychiatric treatment for paranoia and hallucinations, but noted that the symptoms had not been present in many years.  The examiner opined that his previous symptoms and treatment were related to his current symptoms, and that they were a result of the Veteran's combat experiences.

The Veteran was examined again in March 2017.  That VA examiner also opined he did not meet the criteria for PTSD.  In regard to the depression disorder, the examiner opined that it was related to the antisocial personality disorder, and did not comment as to whether these diagnoses were effected by service.  He also did not adequately comment on the January 2012 private medical record.

Without belaboring the point, it is clear that the evidence is now at least in relative equipoise as to whether PTSD is related to service.  Accordingly, the benefit of the doubt is triggered, and service connection is warranted.

Withdrawal of claims

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In June 2017, the Veteran filed a statement that indicated he wished to withdrawal his claims of entitlement to service connection for erectile dysfunction and for a prostate disability.  This statement complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id. 


ORDER

The claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.

The claims of entitlement to service connection for a prostate condition and for erectile dysfunction are dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


